FINAL ACTION
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 2/2/2022.   The rejection of record under 35 USC § 112, (a) and (b) has not been overcome by the amendment and is hereby repeated and made FINAL. In addition, Applicant's amendment has introduced impermissible new matter into the claim and necessitates the FINAL rejection under 35 USC § 112(a) set forth below.
Drawings
The figure labels are objected to because they are not in accordance with Hague section 405 (a). When the same industrial design is represented from different angles, the numbering shall consist of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc.).  The replacement sheets show labels that contain the abbreviation FIG. This abbreviation must be removed from the figure labels on the drawings.
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Specification
The specification is objected to for the following reasons:
A. In order to avoid a final claim rejection under 35 USC 112(a) and (b) from the action filed on 9/13/2021, you must be amend the figure descriptions in accordance with remarks filed on 2/22/2022 to enter the amendments to descriptions of 1.1-1.5 as follows (as per your remarks):

1.2: Front
 1.3: Rear Left Perspective
1.4: Rear Bottom Left Perspective
1.5:  Rear Bottom Right Perspective--
B. In order to avoid the claim rejection under 35 USC 112(a) and (b) from the action filed on 9/13/2021, you must amend the descriptive statement in accordance with remarks filed on 2/22/2022 to add the following statement following the figure descriptions and preceding the claim (as per your remarks):
--The broken lines define the bounds of the claim and form no part thereof.—
FINAL Refusal- Claim Rejection under 35 U.S.C. §112(a) and (b).
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The Examiner understands that the appearance of the rail is best shown in the front plan view, 1.2. This view is understood to show the proportions, length, shape and curvature of the rail. 
The replacement figures do not consistently show the scope and appearance of the claim due to inconsistencies in the perspective views.
The following is an analysis of the replacement figures filed 2/2/2022. 
A. 1.5 is not consistent with 1.1-1.4. The length and curvature of the rail in 1.5 is not consistent when it is re-sized and compared to the other views. See below.

    PNG
    media_image1.png
    602
    702
    media_image1.png
    Greyscale

B. 1.4 and 1.5 do not describe the bottom edge as flat and narrow consistent with 1.1 and 1.3. These views show it as angled and wide which is inconsistent with 1.1 and 1.3 which show the bottom edge as flat and narrow. It isn’t clear if the edge has an angle or is flat based on the perspective views. There is no plan view of the rear nor an elevational view of the bottom to offer clarity. The inconsistency in the drawing of the perspective views leaves one of skill in the art to resort to conjecture as to the exact appearance of the article from the rear and bottom edges. See below.

    PNG
    media_image2.png
    785
    1047
    media_image2.png
    Greyscale

Applicant may consider amending 1.4 and 1.5 to be properly drawn perspective views of 1.1 and 1.2. On the alternative, it may be possible to cancel 1.4 and 1.5 from the disclosure.
C.  The surface shading is shown as straight lines throughout. Curvature is not shown. The surface shading on the bottom edge in 1.2 and 1.5 is not consistent with the curvature that the outline of the edge indicates. The edge is shown as having a curvature, but the surface shading is drawn with straight lines that indicate a flat edge. One exact appearance of the lower edge has not been definitely described due to the poor quality of the application of surface shading. See below.

    PNG
    media_image3.png
    815
    945
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    692
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    814
    583
    media_image5.png
    Greyscale

The following arguments/ remarks were presented on 2/2/2022:
The broken lines and figure descriptions have not been amended because the Hague form doesn’t allow for the entry of information. 
When responding to a first action on the merits of a Hague application, you utilize the USPTO guidelines for response to domestic applications. Through Private Pair you may amend the specification, claim and drawings. You expressed that you wish to clarify the figure descriptions and descriptive statement, you may do so in Private PAIR as you would for a US domestic application. 
If you find that you need additional support with USPTO filing procedures, the following resources are available to you:
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Claim FINAL Rejection - 35 U.S.C. § 112(a)
The claim is FINALLY REJECTED under 35 U.S.C. §112 (a) as failing to comply with the description requirement thereof since the amendment to the drawings introduces new matter not supported by the original disclosure. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following new matter:
Replacement figures are inconsistent with the original disclosure. 
The replacement figures show diagonal surface shading that describes a transparent or reflective surface. Transparency and/or reflectivity was not a part of the original disclosure. The original disclosure did not describe any of the surfaces as having a transparent surface. The inclusion of this description in the replacement figures constitutes new matter. 
The addition of diagonal line shading is considered new matter and is present in the following locations:

    PNG
    media_image6.png
    874
    674
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    833
    630
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    318
    554
    media_image8.png
    Greyscale

To overcome this rejection, applicant may attempt to demonstrate that the original disclosure, as submitted, establishes that he or she was in possession of the amended claim, or the drawings may be corrected. To correct the drawings, applicant must revert to standard line shading used to describe opaque surfaces. 
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e., new matter), either by the addition or removal of features of the claimed design. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915